ICJ_072_ReviewJudgment333UNAT_CARAT_NA_1987-05-27_ADV_01_NA_06_EN.txt. 134

DISSENTING OPINION OF JUDGE SIR ROBERT JENNINGS

I regret that I have been unable to agree with the Court on the second
question put to the Court for its advisory opinion, and therefore am under
some obligation to explain why I see this case differently. Before turning
to the substance of the matter, however, I wish to make some observations
upon the form in which questions are put to the Court, not only in the
present case but also generally in this kind of review case.

THE ROLE OF THE COMMITTEE ON APPLICATIONS FOR REVIEW
OF ADMINISTRATIVE TRIBUNAL JUDGEMENTS

Not a little of the difficulty of dealing with this kind of case is that spe-
cific problems arising from the particular situation of an individual,
whether he be the Applicant or not, appear before this Court in the form of
questions of a general, abstracted and conceptual nature. This seems to be
the consequence of the provisions of the UNAT Statute, and the Applica-
tions Committee’s view of its role. Article 11 of that Statute, in the immedi-
ately relevant sections, provides as follows:

“1. If a Member State, the Secretary-General or the person in
respect of whom a judgement has been rendered by the Tribunal
(including any one who has succeeded to that person’s rights on his
death) objects to the judgement on the ground that the Tribunal has
exceeded its jurisdiction or competence or that the Tribunal has
failed to exercise jurisdiction vested in it, or has erred on a question
of law relating to the provisions of the Charter of the United Nations,
or has committed a fundamental error in procedure which has occa-
sioned a failure of justice, such Member State, the Secretary-General
or the person concerned may, within thirty days from the date of the
judgement, make a written application to the Committee established
by paragraph 4 of this article asking the Committee to request an
advisory opinion of the International Court of Justice on the matter.

2. Within thirty days from the receipt of an application under
paragraph 1 of this article, the Committee shall decide whether or
not there is a substantial basis for the application. If the Committee
decides that such a basis exists, it shall request an advisory opinion of
the Court, and the Secretary-General shall arrange to transmit to the
Court the views of the person referred to in paragraph 1.”

120
135 APPLICATION FOR REVIEW (DISS. OP. JENNINGS)

Thus, paragraph 1 of Article 11 of the UNAT Statute sets out four
grounds of objection, each of which may justify reference to this Court:

“that the Tribunal has exceeded its jurisdiction or competence; or
that the Tribunal has failed to exercise jurisdiction vested in it, or has
erred on a question of law relating to the provisions of the Charter of
the United Nations; or has committed a fundamental error in proce-
dure which has occasioned a failure of justice”.

Article 11.1, however, is not a list of the kinds of questions that may be
asked of the Court; it is a list of the grounds for a valid objection to a
judgement of the Tribunal, by “a Member State, the Secretary-General or
the person in respect of whom a judgement has been rendered by the Trib-
unal”. In order to comprehend within a short provision all the permissible
grounds for challenging a judgement, it was obviously necessary for the
draftsman of the Article to express those grounds of objection in general
terms (as does the comparable Statute of the [LO Administrative Tribu-
nal). There was no other way it could have been done.

What then is the Committee’s role when an objection to a judgement of
the Tribunal comes before it? This is stated in paragraph 2 of the same
Article, namely to “decide whether or not there is a substantial basis for
the application”. Presumably this means that, provided that the applica-
tion raises one or more of the valid grounds of legal challenge set out in
11.1, the Committee must then decide whether the case is important
enough, and sufficiently substantiated by the evidence, to justify being
referred to the International Court of Justice. Such an assessment is
appropriate for an essentially political body like the Committee. It is more
doubtful whether it is also part of the task of the Committee to determine
whether the Applicant’s objection or objections to the Tribunal’s Judge-
ment properly fall within the particular categories of Article 11.1 in which
he himself has expressed them. That is, ultimately at least, the task of this
Court; furthermore, being an essentially juridical task and a technically
difficult one at that, it would be a curious task for a committee whose
procedures are neither judicial nor even quasi-judicial in character.

However that may be, the present questions seem to exhibit a tendency
to assume that the questions to be put to this Court should themselves be
couched in, or very nearly couched in, the language of one or more of the
categories of grounds of valid objection set out in Article 11.1. The
grounds of objection, expressed inevitably in the most general terms, have
thus become in practice the language of permissible questions to the
Court. It is rather as if, to take an analogous series of grounds of jurisdic-
tion, an applicant to the Court’s contentious jurisdiction under para-
graph 2 of Article 36 of the Court’s Statute were to assume that his case
must not only fall within that provision, but that his submissions should

121
136 APPLICATION FOR REVIEW (DISS. OP. JENNINGS)

finally be reduced to the actual language of the famous list in that para-
graph of Article 36.

The effect of this interpretation of Article 11 is that questions are put to
this Court, not in the terms of the applicant’s specific grievance, but in
abstract and conceptual terms of the list of grounds of objection in Arti-
cle 11.1. This manner of proceeding can easily transform a simple griev-
ance into a jurisprudential problem of some complexity and doubt. It is
instructive to read the record of the public session of the Committee in the
present case, where Mr. Rosenstock of the USA (A/AC.86/XXIV/PV. 5
at p. 11) said, speaking of the first question put to the Court:

“To those of us from the common-law tradition it appears more
clearly to be a failure to exercise jurisdiction. To those from the civil-
law tradition the failure apparently amounts more obviously to a
procedural error occasioning a denial of justice. We believe both
perceptions lead to the same conclusion.”

It seems permissible to ask why it should have been thought necessary for
the Committee, where the Applicant has himself pleaded both these
grounds, to choose one and reject the other, thus pre-empting what is
surely a matter more suitable for determination by this Court — and no
less so if in fact they might each lead to the same conclusion. There is a
further danger: that the Applicant’s grievance, when thus distilled to pro-
duce the pure jurisprudential spirit of Article 11, can finally be found to
have no more than a tenuous and frangible connection with the grievance
the case is actually about; as will indeed be seen shortly when we look at
the first question in the present case.

THE TASK OF THE COURT

In the present case the Applicant himself objected to the Tribunal’s
Judgement on each and all of the four grounds of objection stated in Arti-
cle 11.1. The Committee, in deciding whether the Applicant’s case showed
a “substantial basis for the application”, drafted two questions to the
Court, by which in effect two of the Applicant’s grounds for his appli-
cation were struck out, and so two remained. There can be no doubt,
however, that the Court’s task, in giving an advisory opinion, is to give an
answer to the two questions as they have been put to the Court by the
Committee.

In order to answer the questions asked, the Court has to examine both
the Judgement of the Tribunal and the pleadings before it, as well as the

122
137 APPLICATION FOR REVIEW (DISS. OP. JENNINGS)

arguments put directly to this Court by the Applicant and the Respondent.
Indeed, its role was put in wider terms in the Fasla case (1.C.J. Reports
1973, p. 188, para. 47):

“Its role is to determine if the circumstances of the case, whether
they relate to merits or procedure, show that any objection made to
the Judgement on one of the grounds mentioned in Article 11 is well
founded.”

From this passage it would seem that the decision of the Committee to
select only certain of the grounds alleged by the Applicant, was indeed a
work of supererogation. However that may be, it is made very clear in the
immediately following passage, that:

“In so doing, the Court is not limited to the contents of the chal-
lenged award itself, but takes under its consideration all relevant
aspects of the proceedings before the Tribunal as well as all relevant
matters submitted to the Court itself by the staff member and by the
Secretary-General with regard to the objections raised against that
judgement. These objections the Court examines on their merits in
the light of the information before it.”

In order to give an advisory opinion the Court must therefore look to the
juridical issues involved in the two questions upon which its advice has
been requested. As the Court said in the Interpretation of the Agreement of
25 March 1951 between the WHO and Egypt case,

“The Court points out that, if it is to remain faithful to the require-
ments of its judicial character in the exercise of its advisory jurisdic-
tion, it must ascertain what are the legal questions really in issue in
questions formulated in a request.” (.C.J. Reports 1980, p. 88,
para. 35.)

What then are the legal questions really in issue in this case?

THE “LEGAL QUESTIONS REALLY IN ISSUE” IN THE PRESENT CASE

There can be little doubt what is the main legal question really in issue in
the present case; it is whether the Tribunal was right or wrong in law in
holding that, on the evidence before it, the Respondent had, in accordance
with resolution 37/126, section IV, paragraph 5, given “every reasonable
consideration” to the Applicant as a candidate for a career appointment?
Indeed, the Comments made by the Respondent himself to the Committee
on Applications (A/AC.86/R.118) said,

“the dispute between the parties is essentially whether the Applicant

123
138 APPLICATION FOR REVIEW (DISS. OP. JENNINGS)

was given ‘every reasonable consideration’ for a career appointment
pursuant to General Assembly resolution 37/126, section IV, para-
graph 5”.

But the procedures just examined resulted in an attempt to embody this
issue in two questions formed from the wording of two of the grounds of
objection taken from Article 11.1 of the Tribunal’s Statute. In this way, a
simple and narrow point of law is transformed into two questions at a high
level of abstraction, and involving juridical concepts of no little difficulty.
In this way also the Applicant’s simple grievance has been transformed
into questions which per se, and independently of the Applicant’s griev-
ance, raise matters upon which differences of opinion are not only possi-
ble but likely. The Court thus finds itself in an unenviable position. It can
see the main point of the case very clearly, but is asked nevertheless to
attempt to answer these different questions, which may indeed be said to
arise from the Applicant’s grievance, but also present quite different and
more difficult problems. It is entirely possible to have a clear view on the
main point of the case, yet be extremely doubtful on the answers to be
given to the questions in the form in which they are put to the Court for
resolution. Take, for example, the first question asked of the Court,
whether the Tribunal “failed” to exercise its jurisdiction in regard to the
matter of a “legal impediment”. After anxious contemplation of the kalei-
doscopic changes in the appearance of this tedsing question, according as
to whether one sees it one way or another, it becomes after a time tolerably
clear that, even though the existence or not of a legal impediment is highly
relevant to the second question, it is quite possible to give either a positive
or alternatively a negative answer to the first question, irrespective of what
is concluded to be the right answer to the second question. The first ques-
tion must nevertheless be answered one way or another, and to this we
may now turn.

THE FIRST QUESTION ASKED OF THE COURT

“(1) Inits Judgement No. 333 of 8 June 1984 (AT/DEC/333), did
the United Nations Administrative Tribunal fail to exercise jurisdic-
tion vested in it by not responding to the question whether a legal
impediment existed to the further employment in the United Nations
of the Applicant after the expiry of his contract on 26 December
1983?”

One can appreciate why the first question was constructed around the
matter of a legal impediment; whether there existed a legal impediment —
in the sense of a legal bar — to the further employment of the Applicant in
a career appointment is central to the interpretation of the Respondent’s

124
139 APPLICATION FOR REVIEW (DISS. OP. JENNINGS)

correspondence with the Applicant in late 1983 ; which again is central to
the answer to be given to the second question. All three members of the
Tribunal were apparently in agreement that there might have been legal
impediments to the further employment of the Applicant by way of exten-
sion or renewal of a fixed-term appointment. The question is, was there a
legal impediment to the further employment of the Applicant by way of a
new career appointment? Here opinions have been divided. Mr. Ustor
went out of his way to emphasize that in his opinion there was still an
impediment because the agreement of the seconding government was
needed even for a career appointment. Mr. Kean was clear that there was
no legal impediment. The Respondent himself, in his pleadings before this
Court, is now entirely clear that there was not only no legal impediment
but that he had indeed given the matter of a career appointment “every
consideration”.

It might be thought that the Tribunal’s Judgement is less than perspicu-
ous on this question of a legal impediment. In fact it is not easy, even after
careful study of the text, to collect from it any clear, unambiguous view on
the matter, even though there are several passages that touch on it. It is
interesting to note, however, that the Committee on Applications, judging
by its wording of the first question, was simply assuming as beyond argu-
ment that the Tribunal failed to deal with the question of a legal impedi-
ment; and moreover that the Respondent himself seemingly has no
doubts about the Tribunal’s failure to deal with the question of the legal
impediment. In his written statement to this Court he makes it plain
that in his opinion the Tribunal’s Judgement did not address the ques-
tion of a legal impediment to a further appointment; and he attempts to
explain this omission by arguing that the matter was not an issue between
the parties before the Tribunal, because the Respondent had himself
conceded that there was indeed no legal impediment to a career appoint-
ment. So, in paragraph 58 he states that this question:

“was... not at issue between the parties... because the Respondent
indicated to the Tribunal that he did ‘not dispute that it was within
the Secretary-General’s authority and discretion to re-appoint the
Applicant after the expiry of his contract’. Consequently, there
appears to have been no call for the Tribunal to have dealt with this
question explicitly.” (See also paras. 80 ff., which summarize the
Respondent’s conclusions on Question 1.)

It is evident, therefore, that the Respondent himself by no means agrees
with the ultramontane views of Mr. Ustor on this question. Yet the
Respondent’s concession before the Tribunal, and before this Court, that
in his view there was no legal impediment does not dispose of the point;
the significant question — which we shall examine below — is whether the

125
140 APPLICATION FOR REVIEW (DISS. OP. JENNINGS)

Respondent’s dealings with Mr. Yakimetz himself display a sufficient
awareness at that time that there was no legal impediment to a further
employment of the Applicant by way of a career appointment.

But the first question as it is put to the Court is not itself directly coupled
with these questions of substance. Having been pressed into the concep-
tual language of Article 11.1 of the Tribunal’s Statute, it emerges as an
inquiry whether the Tribunal’s alleged lack of a clear, explicit decision on
this point, amounts to a “failure to exercise the jurisdiction vested in it”.
To pursue this question is to be side-tracked into a different inquiry peri-
pheral to the central issue. The members of the Tribunal were obviously
aware of the point about a legal impediment, for otherwise it is difficult to
see why Mr. Ustor, though forming part of the majority, felt it necessary to
make a separate declaration manifestly intended to go further than the
Tribunal’s Judgement on this very point. Whether the Judgement’s lack
of a readily identifiable and quotable pronouncement on the matter
amounts to a “failure to exercise the jurisdiction vested in it”, is an acad-
emic question on which opinions might differ irrespective of the view held
on the main point of substance. What is clear is that there is absolutely no
need to pursue this academic by-road in order to arrive at a solution of the
main point of the case.

Accordingly, I have been content to agree, or at any rate not to disagree,
with the Court’s opinion on this question, and will pass now on to the
second question.

THE SECOND QUESTION ASKED OF THE COURT

“(2) Did the United Nations Administrative Tribunal, in the same
Judgement No. 333, err on questions of law relating to the provisions
of the Charter of the United Nations?”

The relevant provisions of the Charter are to be found in Chapter XV,
and in Articles 100 and 101; but these Charter provisions lay down
general principles. They are not expressed in self-executing language, but
need to be implemented by the Staff Regulations and Rules, and indeed
by the jurisprudence of the Administrative Tribunals acting under the
terms of their statutes. Moreover it is clear from the preparatory work of
the UNAT Statute that

“The words ‘relating to the provisions of the Charter’ covered not
only interpretations of the provisions of the Charter but also
the interpretation or application of staff regulations deriving from

126
141 APPLICATION FOR REVIEW (DISS. OP. JENNINGS)

Chapter XV of the Charter” (statement on behalf of the sponsors of
the text; see A/AC.78/SR.10, p. 3, and also LCJ. Reports 1982,
p. 469).

There must also be included in this corpus of applicable law the General
Assembly’s decision in paragraph 5, section IV, of resolution 37/126,
which the Respondent acknowledges to have been binding on him at the
material time. The question is, therefore, whether the Tribunal in its
Judgement No. 333, erred in interpreting and/or applying the relevant
parts of this body of law to the facts of the present case? In so adjudging
the Court is entitled to render an opinion which “is to have a conclusive
effect with regard to matters in litigation in that case” before the Adminis-
trative Tribunal (.C.J. Reports 1973, p. 182, para. 39).

It will be convenient first to consider two provisions of the Charter
which have been prominent in the Applicant’s arguments both before the
Tribunal and before this Court: Article 101, paragraph 1:

“The staff shall be appointed by the Secretary-General under regu-
lations established by the General Assembly”,

and Article 101, paragraph 3:

“The paramount consideration in the employment of the staff and
in the determination of the conditions of service shall be the necessity
of securing the highest standards of efficiency, competence, and
integrity. Due regard shall be paid to the importance of recruiting the
staff on as wide a geographical basis as possible.”

This paramount consideration appears again in Regulation 4.2 of
Article IV of the Staff Regulations:

“The paramount consideration in the appointment, transfer or
promotion of the staff shall be the necessity for securing the highest
standards of efficiency, competence and integrity. Due regard shall
be paid to the importance of recruiting the staff on as wide a geo-
graphical basis as possible.”

The correct procedures for giving effect to Staff Regulations are to be
found in the Staff Rules; where relevant Staff Regulations are set out, as
the governing principles, in the rubric to the relevant chapter of the Rules.
Thus Regulation Article IV appears as the rubric of corresponding Chap-
ter IV of the Rules, which is entitled “Appointment and Promotion”.
But Rule 104.14 (a) (ii) refers not only to Regulation 4.2, but also back to
Article 101, paragraph 3, of the Charter itself thus demonstrating how
these provisions of the Charter, the Staff Regulations and the Staff
Rules, belong to each other and form a single corpus of law. This Staff

127
142 APPLICATION FOR REVIEW (DISS. OP. JENNINGS) :

Rule 104.14 (a)(ii) also incorporates a related Rule, established in Regula-
tion 4.4, and which is clearly conceived as part of the governing, “para-
mount” principle, according to which, where qualifications are equal,
preference shall be given to staff members already in the secretariat or in
other international organizations.

To these Staff Regulations and Rules must be added General Assembly
resolution 37/126, section IV, paragraph 5, which is clearly made in fur-
ther implementation of this same paramount principle, and binding upon
the Respondent as he has readily conceded, and reads as follows:

“5. Decides that staff members on fixed-term appointments upon
completion of five years of continuing good service shall be given
every reasonable consideration for a career appointment.”

Having assembled the Charter provision Article 101.3 together with the
Regulations, Rules, and the resolution which look to its implementation,
we may now turn to the question whether the Tribunal erred on a question
or questions of law relating to it.

As concerns paragraph I of Article 101 of the Charter, it is entirely clear
that it is the Secretary-General, under the appropriate regulations, to
whom alone is given the competence to appoint staff. The decision in a
particular case is in his discretion and subject to his judgment of the
matter. Neither the Tribunal, nor this Court, may usurp that discretion.
It was without doubt for the Secretary-General to decide whether to give
further employment to Mr. Yakimetz or not.

Yet this discretion must be exercised within and in conformity with
“regulations established by the General Assembly”, and any failure to
conform to the legal requirements of the exercise of the discretion is a
matter which comes within the jurisdiction of the Tribunal, and where
accordingly it is possible that the Tribunal in its Judgement may commit
an error relating to the provisions of the Charter, which error is subject
to review and reformation by this Court. Is there then, in the case of
Mr. Yakimetz, evidence of any such failure to act in accordance with the
corpus of Charter law and derivatory regulations adopted by the General
Assembly; and if so did the Tribunal’s Judgement err in not detecting
such a failure? This is the question to which this Court has to address
itself.

First it is necessary to dispose of the argument that the effect of para-
graph 3 of Article 101 — certainly a provision of the greatest possible
importance for the efficiency and integrity of the United Nations staff —
has the effect that a person with reports indicating that he has displayed
the highest standards of efficiency, competence and integrity, can hardly

128
143 APPLICATION FOR REVIEW (DISS. OP. JENNINGS)

be refused further employment. Thus the Applicant, in his letter of
13 December to the Secretary-General, avers that:

“To deny me the right to reasonable consideration for a career
appointment for any reason unrelated to merit — efficiency, compe-
tence, integrity — would, I believe, be a violation of Article 100
[? 101] of the Charter.”

This is to go too far (quite apart from the interpolation of the notion of
“merit”, which does not appear in Article 101.3). Efficiency, competence
and integrity are surely a paramount consideration but this does not mean
that this is the on/y consideration permitted by the Charter; in fact the very
word “paramount” implies that there are other relevant and permissible
grounds. And if considerations other than efficiency, competence and
integrity, may sometimes have to be taken into acount besides the para-
mount consideration, it must be assumed that there can be cases where
considerations other than the paramount consideration may prevail.

There remains, however, the single narrow point crucial for the deter-
mination of this case; a point of mixed fact and law. Did Mr. Yakimetz’s
candidature for a career appointment, Mr. Yakimetz having given five
years “excellent” service, receive “every reasonable consideration” as the
General Assembly’s decision in paragraph 5 of section IV of resolu-
tion 37/126 requires? For this purpose it is now necessary once again to
look at the events against which this question must be judged.

THE BACKGROUND EVENTS

The facts are stated systematically in the Court’s Opinion (paras. 10 to
16), so there is no need in the present opinion to go over the same ground.
But forthe purposes of this opinion J shall call attention to certain facts, or
alleged facts, and their inter-relation, which seem to me essential for a
proper comprehension of the crucial correspondence of the latter part of
1983.

Mr. Yakimetz was at first employed by the United Nations in the lan-
guage service. It appears however that during 1980 the USSR authorities
recommended him for posts outside the language service. He was, inter
alia, put forward for a post inthe Programme Planning and Co-ordination
Office of the Department of International Economics and Social Affairs
(PPCO/DIESA), where at the time there was only one national from a
Socialist country amongst over 30 professional posts. It appears (from the
“Applicant’s Statement of Facts and Argument” before the Administra-
tive Tribunal, of 3 January 1984, and not demurred to by the Respondent)
that PPCO was reluctant to take him on because the work required a spe-
cialized training and therefore continuity in the work was essential.

129
144 APPLICATION FOR REVIEW (DISS. OP. JENNINGS)

Nevertheless the Assistant Secretary-General for PPCO, Mr. Hansen
(whose later letters about the Applicant were to be so important) eventu-
ally tried him out, partly with voluntary work undertaken at home or after
office hours. The upshot of all this was that, as soon as a post became
vacant, in September 1981, Mr. Hansen formally requested Mr. Yaki-
metz’s transfer; at a time when he had little more than a year to go of his
existing fixed-term contract. Mr. Hansen, finding Mr. Yakimetz’s work
excellent, and therefore desirous of keeping him on, in September and
October of 1982 discussed with the chief of Personnel Services of the
USSR Mission the possibility of a two-year extension of the Applicant’s
fixed-term contract; but was advised that “for technical reasons” it was
easier to propose extensions of one year at a time. So, the Department
requested a year’s extension — to 26 December 1983 — and this was in the
event to prove Mr. Yakimetz’s last appointment at the United Nations.
According to the Applicant’s statement before the Tribunal:

“While the new contract was being prepared, and the old contract
was still in force, the Applicant was told by his Mission that although
they had agreed to an extension, he must understand it was only so
that the post would be held for a Russian, and he would actually stay
only until the middle of the year.”

In January 1983, Mr. Yakimetz was, again according to his own state-
ment to the Tribunal, told to take a vacation in Moscow in February in
order to help prepare a substitute candidate — who had already been
selected — for his United Nations post. It is a fact that the Applicant did
request leave, but was refused by Mr. Hansen because of pressure of work.

It was on 8 February that Mr. Hansen (see Court’s Opinion, para. 11)
wrote to the Applicant indicating his intention of seeking an extension of
his contract (1.e., his existing fixed-term contract), and asking whether he
would be in a position to accept it. It was on 9 February, the day following
the date of this letter, that Mr. Yakimetz applied for asylum in the United
States. Then there is a short interval until 28 February when the Applicant
was notified by Mr. Sadry that the Secretary-General had decided to place
him “on special leave with full pay, effective 1 March 1983 and until fur-
ther notice”. On 11 March, Mr. Sadry further conveyed to Mr. Yakimetz
the Secretary-General’s decision “in the best interest of the Organization”,
that “you do not enter the premises of the United Nations”.

There must be some explanation for these stormy developments in
respect of an officer the reports on whose work continued to be glowing,

130
145 APPLICATION FOR REVIEW (DISS. OP. JENNINGS)

and who enjoyed throughout the backing of his head of department,
and who indeed was promoted to P-5 during his banning from the
United Nations premises. No explanation appears in the documents or
has been vouchsafed to the Court or indeed to the Tribunal. But there are
here no doubt matters which the Respondent might have needed to be
able to take into account, one way or the other, in later decisions about the
further employment of the Applicant. All the Court can do is to note that,
behind these dramatic events of February and March 1983, there must be
other considerations of which the Court cannot have any knowledge.

Against this background we may now turn to the exchanges concerning
the possible further appointment of Mr. Yakimetz.

THE OFFICIAL CORRESPONDENCE OVER MR. YAKIMETZ

It is a curiosity of this case that although the Respondent, in his plead-
ings before the Tribunal and before this Court, avers that he did give every
consideration to Mr. Yakimetz for a career appointment, in contradistinc-
tion to the wholly different matter of a possible extension of his fixed-term
appointment, he is apparently unable or unwilling to provide any evi-
dence of when this was done, or of the reasons for his decision resulting
from this consideration. The only indications of what transpired are in the
various letters to or from the Applicant, or between officials about him.
Accordingly, it is essential to an understanding of this case, to have an
appreciation of the content of these letters; and of how they relate to each
other, because, for example, Mr. Négre’s crucial letter of 21 Decem-
ber 1983 to Mr. Yakimetz, cannot be properly understood unless it is
appreciated that it is not only a reply to Mr. Yakimetz’s letter of 13 Decem-
ber to the Secretary-General, but that part of Mr. Négre’s actual phrase-
ology is taken from Mr. Yakimetz’s letter. So it will be convenient at this
point to set out, in their chronological order, the important passages. The
aim of the present analysis, therefore, is to bring together those letters
which are directly concerned with the question of any further appoint-
ment of the Applicant, so that their relationship to each other can be
appreciated.

The first of these letters was a letter of 8 February 1983 from Mr. Han-
sen, Mr. Yakimetz’s head of department, informing Mr. Yakimetz that
Mr. Hansen was minded to request an extension of Mr. Yakimetz’s
contract, “after your current contract expires on 26 December 1983”; and
asking whether Mr. Yakimetz would be in a position to accept an exten-
sion of his contract.

The next is dated 29 October 1983, and is from Mr. Yakimetz to
Mr. Hansen, “through” Mr. Curzon, Chief of the Programme Planning
Section. The subject of the letter is “Extension of contract”, and in it the

131
146 APPLICATION FOR REVIEW (DISS. OP. JENNINGS)

Applicant expresses the hope that he may be recommended for “a further
extension of my contract with the United Nations, or even better a career
appointment”. Thus the Applicant at a relatively early moment raised the
alternative of a career appointment and expressed a clear preference for it.
This letter led to a reply from Mr. Hansen of 8 November, saying that
“from my perspective as head of this Office, I find no difficulty in recom-
mending a further extension of your contract and intend to do so at an
appropriate time”. He did not refer to the suggestion of a career appoint-
ment.

The Applicant must have been surprised therefore to receive the next
letter in the series: one of 23 November, from Mrs. Tsubota-Gruson,
Deputy Chief, Staff Service, which may be cited in full:

“Upon instruction by the Office of the Secretary-General, I wish to
inform you that it is not the intention of the Organization to extend
your fixed-term appointment beyond its expiration date, i.e.,
26 December 1983.”

The wording of this letter is important because it is referred to in later
letters from the Secretariat. It will be noted that it makes no reference
whatsoever to any consideration of, or decision about, a career appoint-
ment for Mr. Yakimetz.

This provoked Mr. Yakimetz to write on 29 November to Mr. Nègre,
Assistant Secretary-General, Personnel Services; and this bringing of
Mr. Négre onto the stage is important because it is Mr. Négre’s eventual
reply that is the key to the proper understanding of the case. In this letter,
Mr. Yakimetz refers to his having been informed by his head of depart-
ment that he intended to recommend him for an extension, asks to be told
the reasons for the decision not to grant an extension, and complains that
the procedure followed had been in any case “irregular and arbitrary and
contravenes the legal expectancy of renewal which I have as well as my
acquired rights under the General Assembly resolution 37/126, IV, para-
graph 5”; and he then quotes paragraph 5 of section IV of that resolution.

As to the “procedure” followed, the next letter on the file is from
Mr. Hansen to Mr. Négre, on 2 December, in which he says he has just
become aware of Mrs. Tsubota-Gruson’s letter of 23 November, and goes
on to add:

“J find it extraordinary that such a decision should be taken with-
out consulting the head of the Office concerned, especially in the case
of an officer with eleven years of excellent service to the Organiza-
tion, who has received a personal evaluation report with the highest
rating only four weeks ago, was promoted to the P-5 level and was
elected Vice-Chairman of the Appointment and Promotion Commit-
tee earlier this year and is currently in the midst of important assign-

132
147

APPLICATION FOR REVIEW (DISS. OP. JENNINGS)

ments for one of which he is in some ways uniquely well qualified and
which are regarded as of considerable importance by Member States.
Bearing all these factors in mind I had assured Mr. Yakimetz, shortly
after signing his latest performance evaluation report, that I intended
to recommend a further extension of his contract.”

Next, on 13 December 1983, Mr. Yakimetz wrote (the letter is signed by
his counsel but speaks in the person of the Applicant) to the Secretary-
General himself asking for a review of the administrative decision con-
veyed to him in Mrs. Tsubota-Gruson’s letter of 23 November. He refers
to several staff rules and regulations, and cites General Assembly resolu-
tion 37/126, IV, paragraph 5, as well as his excellent performance report.
Several paragraphs of this letter are so important that they should be cited
verbatim as it appears in the documents submitted to the Court:

133

“General Assembly resolution 37/126, IV, paragraph 5, states that
‘staff members on fixed term contracts upon completion of five years
of continuing good service shall be given every reasonable considera-
tion for a career appointment’. Staff regulation 4.4 requires that...
‘the fullest regard shall be had, in filling vacancies, to the requisite
qualifications and experience of persons already in the service of the
United Nations’. Staff Rule 104.14 (a) (ii) says that ‘subject to the
criteria of Article 101, para. 3, of the Charter, and to the provisions
of staff regulations 4.2 and 4.4, the Appointment and Promotion
Board shall, in filling vacancies, normally give preference, where quali-
fications are equal, to staff members already in the Secretariat...’
Article 101 (3) of the Charter and staff regulation 4.2 give as the
‘Paramount consideration’ .. . ‘the necessity for securing the highest
standards of efficiency, competence and integrity’.

My Department has made it clear to me that in their view I have
met those standards. My performance was rated ‘excellent’ in my
most recent Performance Evaluation Report. I was recently pro-
moted to P-5. I was given to understand on many occasions, both
verbally and in writing, that my Department intended to recommend
a further extension of my appointment or conversion to a career posi-
tion. The most recent assurance was a memorandum to me dated
8 November 1983 from the Assistant Secretary-General for Pro-
gramme Planning and Co-ordination, who wrote:
148

134

APPLICATION FOR REVIEW (DISS. OP. JENNINGS)

‘From my perspective as head of this Office, I find no difficulty
in recommending a further extension of your contract and intend
to do so at an appropriate time.’

I understand that such a recommendation has been made. I have
at ali times tried to govern my conduct in accordance with the letter
and the spirit of the Staff Rules and the terms and conditions of
my contract with the United Nations. My Performance Evaluation
Report indicates that I enjoy harmonious relationships with my
colleagues. I was elected Vice-Chairman of the Appointment and
Promotion Committee earlier this year, a Chairman of the Appoint-
ment and Promotion Committee earlier this year, a position of some
trust.

Given this service record and these assurances, and after six
years of continuous service, most staff members would have an
expectancy that their candidacy for a career appointment would be
‘given every reasonable consideration’, as General Assembly resolu-
tion 37/126 IV requires. The contested administrative decision
appears to preclude such reasonable consideration. The interests of
good administration cannot be served by the interruption of the work
with which I have been entrusted by my Department. I can think of
no impediment to the forwarding of my name to the Appointment
and Promotion Board except factors extraneous to my performance.
The quoted General Assembly resolution places no restrictions as to
eligibility, nor do staff regulations 4.2 and 4.4 nor staff rule 104.14 (a)
(ii). Extraneous factors may not be used as a consideration in promo-
tion, extension, transfer or in any of the areas where the paramount
consideration must be the necessity of securing the highest standards
of efficiency, competence or integrity. Extraneous factors may not be
used to deny a candidate for a post fair and reasonable consideration,
a position upheld in Tribunal Judgement No. 310 (Estabial).

To deny me the right to reasonable consideration for a career
appointment for any reason unrelated to merit — efficiency, compe-
tence, integrity — would, I believe, be a violation of Article 100[? 101]
of the Charter.

Therefore, I respectfully request that the Administrative decision
be withdrawn and my name forwarded to the appropriate Appoint-
ment and Promotion body for reasonable consideration.”
149 APPLICATION FOR REVIEW (DISS. OP. JENNINGS)

It will be noted that the Applicant in this letter, whilst protesting about and
asking for a review of the decision conveyed to him in Mrs. Tsubota-
Gruson’s letter of 23 November, is expressly asking to be “given every
reasonable consideration” for a career appointment, as resolution 37/126
“requires”; and he refers twice to that resolution, and also to Article 100
[? 101] of the Charter, though he leaves the reason for this latter reference
to be inferred.

Finally comes the most important letter of all, Mr. Nègre’s of
21 December 1983, to Mr. Yakimetz, which letter is the official answer to
Mr. Yakimetz’s letter of 13 December to the Secretary-General. Let us
recall that in that letter Mr. Yakimetz had asked for a review of the deci-
sion conveyed on 23 November not to renew his fixed-term appointment;
but had principally asked for every consideration for a career appoint-
ment, twice quoting the terms of resolution 37/126, IV, paragraph 5.
Again the more pertinent of the paragraphs of Mr. Négre’s 21 December
letter need to be cited verbatim:

“The Secretary-General has given careful consideration to the
issues raised in your request for administrative review dated
13 December 1983 (signed by Ms. Diana Boernstein as your counsel),
as well as in your earlier letter dated 29 November 1983, in connec-
tion with the communication, dated 23 November 1983, that ‘it is not
the intention of the Organization to extend your fixed-term appoint-
ment beyond its expiration date, i.e., 26 December 1983’.”

In your letters, after referring to your service record and the evalu-
ations of your supervisors, you state that under such conditions ‘most
staff members would have an expectancy that their candidacy for a
career appointment would be “given every reasonable considera-
tion”, as General Assembly resolution 37/126 IV requires’.

Your situation, however, is not similar to that of ‘most staff mem-
bers’ with comparable service records, because your present contract
was concluded on the basis of a secondment from your national civil
service. At the time your present appointment was made your Gov-
ernment agreed to release you for service under a one-year contract,
the Organization agreed so to limit the duration of your United
Nations service, and you yourself were aware of that arrangement
which, therefore, cannot give you any expectancy of renewal without
the involvement of all the parties originally concerned.

Furthermore, you are serving under a fixed-term appointment,
which, as expressly provided in staff rule 104.12 (6) and reiterated

135
150 APPLICATION FOR REVIEW (DISS. OP. JENNINGS)

in your letter of appointment, ‘does not carry any expectancy of
renewal or of conversion to any other type of appointment’.

In view of the foregoing, the reasons advanced by you in your
memorandum of 13 December do not require the Secretary-General
to alter the decision communicated to you by letter of 23 Novem-
ber 1983. That decision is maintained and, therefore, the Secretary-
General is notin a position to agree to your request ‘that the Adminis-
trative decision be withdrawn and [your] name forwarded to the
appropriate Appointment and Promotion body for reasonable con-
sideration’ for career appointment.”

In construing these words, Mr. Négre’s lumping together of the ques-
tion of a legal expectancy of an actual appointment — and all members of
the Tribunal and of this Court agree there was none — and the expectancy
of “every consideration” under resolution 37/126, which Mr. Yakimetz
was saying he was entitled to, need not detain us, though it should be
noted and is not without significance (and is important in Vice-President
Kean’s dissent). The crucial point is that, in reply to Mr. Yakimetz’s
request for “every consideration” for a career appointment, Mr. Nègre,
speaking for the Respondent, did not say, as the Respondent does now,
that “every consideration” had been given before coming to a comprehen-
sive negative decision. On the contrary, he seems clearly to be saying that
because Mr. Yakimetz was on secondment, it followed, “as you yourself
were aware”, that he could not be considered for a career appointment
“without the involvement of all the parties originally concerned”. I fail to
see how this passage in Mr. Négre’s letter can be construed in any other
way. He is, after all, picking up Mr. Yakimetz’s own phrase, about the
position of “most staff members”. Let us recall that, in Mr. Yakimetz’s
letter the phrase is, “most staff members would have an expectancy that
their candidacy for a career appointment would be given ‘every reasonable
consideration’, as General Assembly resolution 37/126 IV requires”
(emphasis added). Thus Mr. Négre is, in the passage about secondment
difficulties and the organization’s agreement to limit the duration of
Mr. Yakimetz’s United Nations service, replying specifically to Mr. Yaki-
metz’s particular plea for “every consideration” for a career appointment;
and Mr. Négre is saying that, unlike most staff members, he enjoys no
expectancy of such consideration.

If there were any lingering doubt about this being what Mr. Négre was
saying, he puts the matter beyond doubt in his paragraph to the effect that

136
15] APPLICATION FOR REVIEW (DISS. OP. JENNINGS)

the reasons advanced by Mr. Yakimetz do not require any alteration of the
decision “communicated to you by letter of 23 November 1983”. There is,
therefore, clearly stated to have been no further or other decision, after
that of 23 November concerning the fixed-term appointment; apparently
because of a belief that no further decision was possible, since Mr. Yaki-
metz could not be considered for a career appointment. There is, therefore,
no suggestion that any consideration had been given to a career appoint-
ment. On the contrary, the clear suggestion is that there could not be; see
also Mr. Négre’s concluding statement that the Secretary-General “is not
in a position to agree to” Mr. Yakimetz’s request to forward his name “to
the appropriate Appointment and Promotion body for reasonable consid-
eration for career appointment”. If there had in fact been any “reasonable
consideration” of a career appointment as such, Mr. Négre would surely
have both said so, and also conveyed the decision, whatever it might have
been, resulting from it. The reason he did not is inescapable: no considera-
tion was given because it was believed in the administration, at that time,
that a career appointment could not legally be made without the agree-
ment of the USSR. In fact, at that time, the view of the Secretariat appears
to have coincided with the view later expressed by Mr. Ustor in his sepa-
rate declaration appended to the Tribunal’s Judgement.

Mr. Yakimetz did, even after the commencement of the submission pro-
cess, apply once more for consideration for a career appointment, on
9 January 1984, having been encouraged to do so by the Respondent’s
spokesman, at his press conference (see paras. 15 and 16 of the Court’s
Opinion). No acknowledgement was ever made of this further applica-
tion. The first time the Secretary-General specifically mentions consi-
deration of a career appointment in the light of the General Assembly
resolution, as an issue separate from an extension of the fixed-term
appointment and governed by different factors, was in the presentation
of his case first to the Tribunal and then to this Court. It is then, under
pressure of preparing a case for adversarial presentation, that the Res-
pondent displays consciousness that a career grade appointment was
legally possible without the co-operation of the formerly seconding
Government; and that, accordingly, there was a legal necessity to have
given every consideration to the possibility of such a career appointment
separately from consideration of an extension of the fixed-term contract.

No wonder that the Tribunal in its Judgement wished that the Respond-
ent had, in his dealings with Mr. Yakimetz, declared plainly to him that the
Respondent had indeed given “reasonable consideration” to a career
appointment. The rebuke, however, implies the assumption that the

137
152 APPLICATION FOR REVIEW (DISS. OP. JENNINGS)

Respondent had indeed, as the Tribunal found, already given every rea-
sonable consideration to a career appointment, and had come to a nega-
tive conclusion nevertheless on this question as well as on that of an exten-
sion of the fixed-term appointment; and had merely omitted to mention
this second and separate point to the Applicant. But, as shown above, the
letter of 21 December from Mr. Négre, far from justifying such a comfor-
table assumption, indicates unambiguously that the Respondent had not
done so because he believed he was not in a position to do so.

THE TRIBUNAL’S DECISION

One can readily agree with the Court’s Opinion that the Tribunal saw
the problem, and in a way dealt with it; though it is not at first reading of
the Judgement easy to disentangle the ratio decidendifrom many different
ideas that are lightly adumbrated but not pursued. The reason that seems
to emerge as the ratio decidendi of the Tribunal’s decision on the key ques-
tion whether the Respondent had complied with paragraph 5 of section IV
resolution 37/126, is a very simple one, and the paragraph of the Judge-
ment where this argument is reached is worth setting out in full:

“XVI. However, even if the Applicant did not draw sufficiently
early the Respondent’s attention to the resolution under discussion,
the Respondent was bound nonetheless by its terms and the Tribunal
has to decide how and to what extent he carried out his obligations
under it. -

The Respondent’s letter dated 21 December 1983, addressed to the
Applicant in reply to his counsel’s letter of 13 December 1983, states
that he has ‘given careful consideration to the issues raised in your
request for administrative review’, and since these issues are particu-
larly related to the provision of the General Assembly resolution in
question, the plain and simple inference is that the Respondent had
given the required (i.e., ‘every reasonable’) consideration for a career
appointment for the Applicant. This is further elaborated in the
Respondent’s answer to the application when he states:

‘Respondent notes that the General Assembly only stated a
desideratum, namely, that fixed-term appointees be given reason-
able consideration; the Assembly did not specify new procedures
for effecting such consideration, or suggest that existing proce-
dures not be utilized, and did not convert fixed-term appointments
to probationary appointments, whose holders must, as a matter of

138
153 APPLICATION FOR REVIEW (DISS. OP. JENNINGS)

right, be reviewed by the Appointment and Promotion Board
before being separated after two years of probationary service.
Respondent therefore submits that, in the absence of such specifi-
cation, suggestion or conversion, the existing procedures under the
Staff Regulations and Rules, which form an integral part of all staff
members’ terms of appointment, including Applicant’s, remain
applicable.”

This determinative paragraph of the Judgement must now be con-
sidered.

It is difficult to understand the Respondent’s purpose in his suggestion,
which the Tribunal here seems to be accepting, that the General Assem-
bly’s resolution “only stated a desideratum, namely, that fixed-term
appointees be given reasonable consideration”. The resolution did not in
fact require “reasonable consideration” but “every reasonable considera-
tion”; and it was clearly not a desideratum but a decision. The resolution’s
many paragraphs are variously introduced: Requests, Welcomes,
Approves, Calls Attention, Notes, Considers, etc. — only three paragraphs,
namely 3 and 4 of section IIT (to do with childrens’ allowances and educa-
tion allowances), and paragraph 5 of section IV, are introduced by the
word “Decides”. In any event the Respondent has pleaded both that he
was bound by the decision and has complied with it, and the Tribunal has
so held. So this suggestion of a desideratum seems in any event to be with-
out point.

Turning now to what seems to be the actual ratio decidendi of the Tribu-
nal’s Judgement, what it amounts to is simply this: the Respondent has
stated to the Tribunal that he gave every reasonable consideration, in
accordance with the resolution, to the possibility of a career grade
appointment of the Applicant, and if the Respondent says he has done so,
his assertion must be accepted to be true, at least in the absence of proof
to the contrary. To this way of deciding the matter there are two objec-
tions: the first is one of juridical principle; and the second is that the
Respondent’s assertion is irreconcilable with the documents presented
to the Tribunal. |

The objection of juridical principle may be very shortly stated. The
UNAT Statute — itself an enactment of the General Assembly in pursu-
ance of the relevant provisions of the Charter — establishes a system of
judicial control of administrative discretions of the sort familiar in admin-
istrative law generally. The essence of such a system is that the judicial
tribunal’s task is to ensure that administrative decisions are made within
the applicable legal framework. Thus, in the present case, whilst it is
no part of the Tribunal’s functions to usurp the discretion which the
Respondent alone can exercise, it is for the Tribunal to ensure that, in

139
154 APPLICATION FOR REVIEW (DISS. OP. JENNINGS)

making his decision, the Respondent did comply with the law; which
everybody agrees included the resolution 37/126, IV, paragraph 5.

Such a system of judicial control of administrative discretion is sub-
verted if the Tribunal simply accepts the assertion of the administrator,
after the event, that his decision was made in accordance with the legal
requirements. There is no purpose in having an administrative tribunal at
all if it accepts as sufficient the administrator’s assurances, made not even
to the objecting applicant at the material time, but subsequently, and to
the Tribunal; and, moreover, in the absence of evidence at the material
time that the law was indeed complied with, and in the absence of reasons
for the decision. This situation is incompatible with a system of judicial
control of administrative discretion.

For the Respondent it has been pleaded that the resolution 37/126,
IV, 5, provided no set procedure for carrying it into effect; did not require
that fixed-term appointments be deemed to have been probationary
appointments thus ensuring that the Appointment and Promotion Board
should be brought into the matter; and that the resolution generally left
the procedures of implementation to the discretion of the Respondent.
All this is true. One can imagine a number of questions about the imple-
mentation of the resolution which could only be solved by leaving the
Respondent to decide what to do. But leaving the decisions about the pro-
cedure or procedures to be followed in the discretion of the Respondent,
even perhaps to the extent of allowing different procedures to be used in
different cases, cannot mean that a mere assertion, made to the Tribunal
but not to the Applicant, that a decision was made after proper consider-
ation, will suffice. Some procedure or other must be seen to have been
followed. The absence of any particular required procedure should indeed
make it easier for the Respondent to be able to tell the Applicant when
and how a decision, after consideration, has been made. That no par-
ticular procedure is required cannot mean that the process can be purely
subjective and notional.

* *

Here, however, — and quite apart of the question of juridical princi-
ple — we come to the further difficulty, or rather, as it seems to me, the
impossibility, of reconciling the Respondent’s present assertion that every
consideration of a career appointment had been given, with what was said
to the Applicant in the administration’s letters to him. To some extent this
difficulty has already been indicated above in the analysis of the
exchanges of late 1983 concerning the Applicant’s, up till then, twice
repeated express application for a career appointment (the third applica-

140
155 APPLICATION FOR REVIEW (DISS. OP. JENNINGS)

tion was the one on 9 January 1984). Concerning the crucial letter of
21 December from Mr. Nègre, it is really not possible to construe that
letter as saying anything other than that even a career appointment would
require the consent of the USSR Government, and since this is not forth-
coming no such appointment could be considered at all. In short, the plain
documentary evidence is that no consideration was given to the Applicant
for a career appointment because such an appointment was not thought
legally possible.

Now, it may well be that, had the seeming misapprehension of the legal
position not been present, and had every consideration been given to the
Applicant’s career appointment as an issue separate from that of an exten-
sion of his fixed-term contract and strictly in accord with the resolution,
the Respondent’s decision would still have been not to offer Mr. Yakimetz
a career appointment. What the Tribunal and this Court have to be con-
cerned with, however, is not whether the Respondent’s decision was the
right one, but whether the manner of its making was in accordance with
the requirements of the law. In so far as it objectively has the appearance
of having been made under a legal misapprehension, the decision must be
invalid, whether or not the same decision might have been made if the law
had been complied with. The argument is not that Mr. Yakimetz should
have been granted a career appointment; it is to say that the Tribunal was
wrong in holding that the question had been given every consideration as
required by the General Assembly’s resolution, when there was no evi-
dence at the material time that this was the position, and there was com-
pelling evidence that at the material time this was not the position.

The plain meaning of Mr. Négre’s letter of 21 December 1983 to the
Applicant would in itself be sufficient in my view to dispose of this case.
But there is, oddly enough, corroboration of this conclusion to be found in
the Tribunal’s Judgement itself, in the Tribunal’s curious reproof of the
Respondent in the following terms (see para. X VIII of the Judgement):

“He [the Respondent] thus exercised his discretion properly, but
he should have stated explicitly before 26 December 1983 [i.e., the
date of the termination of the Applicant’s fixed-term appointment]
that he had given ‘every reasonable consideration’ to the Applicant’s
career appointment.”

This passage clearly shows that the Tribunal itself was uneasy about
Mr. Négre’s letter of 21 December 1983 not so much, it seems, for what it
said as for what it did not say; and an applicant ought not to have to take
his case to the Tribunal in order to find out what the respondent had
decided. The unspoken assumption of this passage of the Judgement

141
156 APPLICATION FOR REVIEW (DISS. OP. JENNINGS)

appears to be that, although the letter of 21 December did not state expli-
citly that the Respondent had given “every reasonable consideration” to
the Applicant’s career appointment, such a message must have been
somewhere implicit in the letter. Indeed, the Judgement purports to find
no difficulty over such a “plain and simple inference” (para. XVI). But it
must be said again, even at the risk of labouring the point, that Mr. Négre’s
letter simply leaves no room for any such inference, for the reason that it
deals with the question in explicit terms, to the effect that, because of the
secondment, the Secretary-General was not in a position to consider a
career appointment.

Now, then, we see the full significance of the terms of the Tribunal’s
reproof. The Tribunal itself knew full well that there ought to have been,
before 26 December, an explicit statement that a career appointment had
been considered. It was troubled because it could find no such “explicit”
statement in the letter of 21 December. So it fell back on an assertion that it
must have been possible to infer it. Unfortunately, the terms of the letter
do not admit of any such inference, because the career question is dealt
with in explicit, but legaliy mistaken, terms.

If further collaboration of this conclusion were needed, it is now found
in the Legal Counsel’s letter of 22 April 1987, replying to questions put by
the Court (see the Court’s Opinion, para. 3). The first question asked,
“what has so far been the practice with regard to the implementation
within the Secretariat of the United Nations of paragraph 5 of Section IV
of resolution 37/126 adopted by the General Assembly on 17 Decem-
ber 1982?” The answer shows that, even though the decision of the Gen-
eral Assembly has not yet been “transformed into a formal procedure for
inclusion in the Staff Rules”, there has in practice been a recognized
procedure for its implementation, including examination of cases “on
their own merits” by the Office of Human Resources Management. The
answer continues:

“Ifthe examination by OHRM leads to a negative result, the case is
not referred to the appointment and promotion body. However, even
in such situations, the matter may be considered by the Secretary-
General himself. This happens rarely, but occurred in the case of
Mr. Yakimetz: see paragraph 28 of the written statement submitted
on behalf of the Secretary-General.”

There is no evidence that Mr. Yakimetz’s case was ever before the
OHRM;; but let us look at paragraph 28 of the Secretary-General’s state-
ment to which we are referred. This paragraph is a short, but accurate,

142
157 APPLICATION FOR REVIEW (DISS. OP. JENNINGS)

summary of the effect of the Assistant Secretary-General’s letter of
21 December 1983 to Mr. Yakimetz, and it may be quoted in full:

“the Assistant Secretary-General for Personnel Services advised the
Applicant that the Secretary-General had given careful considera-
tion to his request of 13 December 1983, distinguished his situation
from that of ‘most staff members’ with comparable service records in
connection with his claim to an expectancy, cited Staff Rule 104.12
(b) and the terms of his appointment, maintained the position stated
on 23 November 1983, declined to forward his case to the Appoint-
ment and Promotion Board and agreed to the direct submission of
any appeal to the United Nations Administrative Tribunal (the
Administrative Tribunal)”.

To understand this summary it is necessary to consult the preceding
paragraph 27 of the Secretary-General’s Statement which summarizes
Mr. Yakimetz’s letter of 13 December 1983, to which the Assistant Secre-
tary-General’s letter was a reply. Again, it had better be cited in full:

“On 13 December 1983 the Applicant’s United Nations counsel,
chosen by him from the panel of counsel comprised of United
Nations staff members, wrote to the Secretary-General citing para-
graph 5 of Section IV of General Assembly resolution 37/126, Staff
Regulations 4.2 and 4.4, Staff Rule 104.14 (a) (ii) and Article 101,
paragraph 3, of the Charter, recalled his service record and the eva-
luations of his supervisors, claimed an expectancy that he would be
given every reasonable consideration for a career appointment, pos-
tulated a violation of Article 100 of the Charter and finally requested
that his name be forwarded to the appropriate Appointment and
Promotion body for reasonable consideration.”

One thing stands out from the careful and accurate summaries in those
two paragraphs of the two most important letters. Mr. Yakimetz had
asked, precisely in the terms of the resolution, that, like “most staff
members” (perhaps in not saying “all staff members” he was being over-
cautious as Legal Counsel’s statement shows) in his position, he should be
given “every reasonable consideration for a career appointment”. In the
Respondent’s answer, Mr. Yakimetz’s case is distinguished from that of
“most staff members”, by referring solely to the terms of his fixed-term
appointment, and the manifest impossibility of renewing that without the
assent of the seconding government; and it refers to Staff Rule 104.12 (b)

143
158 APPLICATION FOR REVIEW (DISS. OP. JENNINGS)

(which provides that “The fixed-term appointment does not carry any
expectation of renewal or of conversion to any other type of appoint-
ment”) and so distorts Mr. Yakimetz’s letter by treating it as if the expec-
tancy he had expressed was not an expectancy of every reasonable con-
sideration for a career appointment, but an expectancy of appointment.

The question this Court has to ask is not whether the Respondent
should or should not have granted the Applicant a career appointment —
that is for the Secretary-General to decide in his discretion and in accord-
ance with the provisions of the Charter and regulations enacted by the
General Assembly in pursuance of those provisions. The question is
whether the Respondent gave the Applicant every reasonable considera-
tion for an appointment. The only evidence before the Court consists of
the Respondent’s own written words, and they all — not only the letters
exchanged with Mr. Yakimetz, but the Respondent’s own summary state-
ment of their effect — say that he did not, because he believed that a career
appointment was not legally possible.

xk O*

For all these reasons I have had to conclude that the Court’s answer to
the second question ought to have been “yes”, because the Tribunal’s
Judgement did err on questions relating to the Charter of the United
Nations, in finding that the Respondent had given every reasonable con-
sideration to a career appointment for the Applicant as required by reso-
lution 37/126, IV, paragraph 5.

(Signed) Robert Y. JENNINGS.

144
